Citation Nr: 1607179	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to restoration of service connection for a spine disability, including whether the severance of service connection, effective May 1, 2013, was proper.

2.  Entitlement to an effective date earlier than October 29, 2012, for the grant of service connection for fibromyalgia.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia.

3.  Entitlement to an initial rating, in excess of 10 percent, for fibromyalgia.

(The issues of entitlement to service connection for a bilateral shoulder disability, a bilateral arm disability, a bilateral hand disability, a neck disability, bilateral shin splints, migraines, a tumor in the head, a right ankle disability and hammertoes, as well as initial increased ratings in excess of 30 percent for posttraumatic stress disorder, and a compensable rating for a left ankle disorder, are the subject of another decision issued today under a separate docket number.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to January 1999 and from January 2006 to May 2007, and from May 2010 to January 2012 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A May 2010 RO rating decision proposed to sever service connection for a lumbar spine disability.  A February 2013 rating decision severed service connection for a lumbar spine disability, effective May 1, 2013.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.



FINDINGS OF FACT

1.  Service connection for a back disability was severed in a February 2013 rating decision.

2.  The Veteran's claim for a back disability based on pain in her back was incorrectly determined to be an orthopedic condition instead of a manifestation of the Veteran's service-connected fibromyalgia.

3.  The Veteran's back claim has been subsumed by her service-connected fibromyalgia claim and as such the service connection for the back claim was correctly severed.

4.  The Veteran made a claim in May 2007 based on back pain and was service connected for a back disability.  It was later determined that the Veteran's back pain was a symptom associated with her fibromyalgia.  As the fibromyalgia claim has subsumed the Veteran's back claim, the effective date for the fibromyalgia should be the effective date of the original claim for back pain.

5.  The Veteran's fibromyalgia is manifested by constant widespread musculoskeletal pain, stiffness, fatigue, depression, sleep disturbance, paresthesias, headaches, and tender points.


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for a back disability are not met; the severance of the award of service connection for a back disability was proper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2015).

2.  An earlier effective date of May 15, 2007, is granted for service connection of fibromyalgia.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).  
3.  The criteria for an initial rating of 40 percent for fibromyalgia have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

With respect to the issue of an increased rating for fibromyalgia, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Severance

In a May 2010 rating decision, the RO proposed to sever service connection for a back disability.  The basis was that pain is not in and of itself a disability for which service connection could be granted and as such the March 2008 grant of service connection for a back disability was clearly and unmistakably erroneous.  A February 2013 rating decision severed service connection for a back disability, effective May 1, 2013.

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards.

Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

There is a three-part test to determine whether a prior decision is the product of clear and unmistakable error (CUE):  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 1998.

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In this instance, the question of the proper diagnosis is at issue.  Specifically, the Veteran was service connected with a noncompensable rating for a back disability in a March 2008 rating decision with an effective date of May 15, 2007.  The Veteran's back disability was severed when it was determined that the Veteran did not really have a diagnosis of a back disability, but rather, that she had back pain and pain is not, in and of itself, a disability for VA purposes.  It was determined that the Veteran's back pain was a symptom of her service-connected fibromyalgia rather than a separate disability.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

At her November 2015 video conference hearing, the Veteran and her representative conceded that her back pain was part and parcel of her fibromyalgia.  At the time when the Veteran initially filed the claim for a back disability, she had yet to be diagnosed with fibromyalgia.  As noted in Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As there was evidence of in-service complaints of back pain, the Veteran was service connected, initially, under the wrong diagnostic code.  The medical evidence now supports that the Veteran's back disability claim should be subsumed by her fibromyalgia claim.  As is further explained below, the Veteran's claim for an earlier effective date for her fibromyalgia claim will be granted so that her initial claim for back pain, will be considered a claim for service connection for fibromyalgia.  

The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In this instance, the evidence of record indicates that the Veteran was initially misdiagnosed with a back disability, rather than fibromyalgia.  Therefore, the record indicates that the Veteran should not be separately service-connected for a back disability and the award of service connection for a back disability was clearly and unmistakably erroneous.  The severance of the award of service connection for a back disability was proper. 

II.  Effective Date

The RO has assigned an effective date of January 29, 2012, for the award of service connection for fibromyalgia, based upon the date of receipt of the Veteran's claim.  She seeks the assignment of an earlier effective date, contending that it should be May 15, 2007, the day following her separation from active service, based on her initial claim for back pain.  She argues that her back pain was misdiagnosed as a back disability rather than as a symptom of fibromyalgia.  

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  

A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).  There has been no allegation of CUE here, which must be specifically pled.  Andre v. West, 14 Vet. App. 7 (2000).  

In the instant case, the Veteran filed her claim for back pain, among other things, in August 2007 after being discharged on May 14, 2007.  That initial claim also included requests for service connection other disabilities, including bilateral shoulders, arms, hands, shin splints, and a neck claim, which are addressed in another decision and have also been determined to be symptoms attributed to the Veteran's fibromyalgia.  The Veteran was service-connected for a back disability, but as noted above, the back disability was misdiagnosed.  An August 2007 VA examination noted that the Veteran complained of entire back pain with radiation to the arms associated with tingling sensation in the fingers.  The examiner determined that the Veteran had bilateral arm pain that radiated from the neck, and bilateral shoulder and mechanical back pain that was at least as likely as not service related.  A September 2007 VA examination diagnosed the Veteran with mechanical back pain.  A November 2007 chiropractic care treatment report noted that the Veteran complained of back pain that radiated and diagnosed the Veteran with myofascial pain syndrome.  The Veteran was service connected for a back disability and granted a noncompensable rating with an effective date of May 15, 2007.  Subsequent medical records, including June 2013 and June 2015 VA examinations noted that the Veteran's back pain was associated with her fibromyalgia.  As it is now evident that the Veteran's claim for back pain (as well as her claims for the other disabilities) should have been considered a claim for fibromyalgia, the Board finds that the effective date of the Veteran's claim for fibromyalgia should be the day following her separation from active duty service, May 15, 2007.  As noted above, service connection for a back disability was severed as a result of a misdiagnosis of the Veteran's back pain.  The Veteran's initially service-connected back pain should be subsumed by the Veteran's fibromyalgia claim and the Veteran's fibromyalgia claim should be effective from the date that service connection was initially granted for the misdiagnosed back disability.  

VA's statutory duty to assist requires a liberally reading of all documents submitted to include all issues presented.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, as noted above, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

Therefore, the Board finds that the effective date for service connection of fibromyalgia should be May 15, 2007, the day following her separation from active duty.  38 C.F.R. § 3.400 (2015).

III.  Increased Rating Fibromyalgia

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 40 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 for fibromyalgia.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025.

DC 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, DC 5025.

An August 2007 VA examination noted that the Veteran complained of back pain that shot upwards toward her head and downward to the lumbar spine region.  She further complained that the pain shot down both arms with tingling down to the fingertips.  She also noted similar pain in her legs.  The examination report also noted an April 2007 primary care treatment report in which the Veteran complained of cervical back pain that radiated into her arms and low back pain that intermittently radiated into her legs.  

A September 2007 VA examination noted that the Veteran's onset of pain was worse at the end of the day, but that the Veteran felt low back pain all day.  The examiner noted tenderness along the paraspinal muscles of the lumbar spine with localized tenderness with preserved contour and normal gait.  An x-ray revealed an unremarkable spinal alignment and intervertebral disc space.  The Veteran was diagnosed with mechanical back pain. 

A November 2007 chiropractic care treatment report noted that the Veteran had neck pain that was constant and sharp, with numbness and tingling to her left upper extremity.  Pain levels were noted to be 2-10/10 with the worst pain occurring at night.  The Veteran reported that her pain was mainly on the left side, but she also had bilateral upper back pain and stiffness.  Pain bilaterally was noted to be intermittent.  The Veteran was diagnosed with myofascial pain syndrome.  

The Veteran was initially afforded a VA examination to specifically address fibromyalgia in June 2013.  It was noted the Veteran required continuous medication to control her fibromyalgia symptoms and current treatment included both medication and physical therapy.  It was noted that the Veteran's fibromyalgia symptoms were not refractory to therapy.  It was further noted that the Veteran's symptoms associated with fibromyalgia were widespread musculoskeletal pain, stiffness, and sleep disturbances.  The Veteran's symptoms were noted to be present more than one-third of the time.  Her fibromyalgia was noted to both be triggered by weather as well as sometimes appearing without explanation.  Tender points were noted to be, bilaterally, the low cervical region, the trapezius muscle at the midpoint of the upper border, the supraspinatus muscle above the medial border of the scapular spine, and in the gluteal muscle at the upper outer quadrant of the buttocks.  The Veteran was diagnosed with fibromyalgia and the diagnosis was confirmed by a rheumatologist.  

The Veteran was afforded another VA examination in June 2015.  The Veteran was diagnosed with fibromyalgia and myofascial pain syndrome in the shoulder girdle, bilaterally.  It was noted that she had been treating her fibromyalgia with medication which allowed for fair to moderate control of her symptoms, but had to stop taking the medication in approximately August 2014 due to pregnancy and then breast feeding.  She noted increased symptoms with pregnancy and with stopping the medication.  Post pregnancy, her pain decreased some, but did not return to pre-pregnancy levels.  She reported increase neck and bilateral shoulder pain when caring for the baby.  She also reported stress due to the fear that she might drop the baby as a result of numbness in her hands which occurred when her shoulder pain increased.  She stated that the pain in her shoulders radiated into each arm.  She said her symptoms also increased with damp or cold weather.  The examiner noted the Veteran was treating her fibromyalgia with acupuncture, massage and physical therapy, and hot packs because she was unable to take medication while breast feeding.  The Veteran's fibromyalgia was not noted to be refractory to therapy.  The symptoms associated with her fibromyalgia included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, paresthesias, headaches, and depression.  The Veteran's symptoms were reported to be present more than one-third of the time.  Tender points were reported bilaterally at the low cervical region, the second rib, the suboccipital muscle insertion, the trapezius muscle, the supraspinatus muscle, the lateral epicondyle, and the gluteal muscles.

Thus, the medical evidence, combined with the Veteran's subjective reports of her symptoms including those provided at her November 2015 videoconference hearing, indicated that her fibromyalgia is severe enough to warrant the maximum 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025, because the Veteran had fibromyalgia with widespread musculoskeletal pain and tender points with associated fatigue, stiffness, sleep disturbance, paresthesias, headaches, and depression that was constant or nearly so for the entire appeal period.

The Board has also considered the Veteran's statements regarding the severity of her fibromyalgia.  The Veteran contends that her fibromyalgia is far more disabling than the ratings she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that her service-connected fibromyalgia is worse than the assigned rating and has now granted her a higher rating of 40 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected fibromyalgia.  The evidence does not show that symptomatology associated with the Veteran's fibromyalgia more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's fibromyalgia warrants a 40 percent rating during the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fibromyalgia disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 40 percent, but no greater, disability rating for the Veteran's service-connected fibromyalgia for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Severance of service connection for a back disability was proper.

An effective date of May 15, 2007, is granted for service connection of fibromyalgia.

An initial rating of 40 percent, but no greater, for service-connected fibromyalgia is granted for the entire appeal period.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


